Case 3:12-cv-00660-NJR Document 983 Filed 12/17/18 Page 1 of 2 Page ID #41763
Case 3:12-cv-00660-NJR Document 983 Filed 12/17/18 Page 2 of 2 Page ID #41764



              Releasees, as those terms are used and defined in the Settlement Agreement

              (Doc. 941).

          5. The Court hereby permanently bars and enjoins the institution and

              prosecution by Class Plaintiffs and any Class Member of any other action

              against the Releasees in any court or other forum asserting any of the

              Released Claims, as those terms are used and defined in the Settlement

              Agreement (Doc. 941).

          6. The Court further reserves and retains exclusive and continuing jurisdiction

             over the Settlement concerning the administration and enforcement of the

             Settlement Agreement and to effectuate its terms.

      Further, the Court also GRANTS Class Counsel’s motion for attorneys’ fees and

costs (Doc. 954). Class Counsel are awarded (1) $6,971,852.80 as reimbursement of

reasonable litigation costs; and (2) attorneys’ fees in the amount of one-third (33.33%) of

the $250 million common fund, net of the $2.1 million estimated for settlement notice and

administration, but inclusive of interest accrued on the fund at the time of distribution.

The three Class Representatives—Mark Hale, Todd Shadle, and Laurie Loger—are each

awarded service awards of $25,000.

                                         MARGARET M. ROBERTIE
                                         CLERK OF COURT

                                         BY:      /s/ Alex Francis
                                                     Deputy Clerk

APPROVED:                                      Judge Herndon
                                               2018.12.16
                                               18:09:28 -06'00'
              U.S. DISTRICT JUDGE
              U. S. DISTRICT COURT
